 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDLane Aviation Corporation and Teamsters Union,LocalNo. 413,affiliatedwith the internationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America, Petitioner.Case 9-RC-10185June 18, 1975SUPPLEMENTAL DECISION ANDDIRECTIONBY MEMBERSFANNING, JENKINS, ANDKENNEDYPursuantto the authority granted it under Section3(b)of the National Labor Relations Act, asamended,a three-member panel has considereddeterminativechallengesin an election held July 31,1974,1 and the Regional Director's report recom-mending disposition of thesame.The Board hasreviewed the record in light of the exceptions andbrief filed by the Employer, and hereby adopts theRegional Director's findings and recommendations.2As a result of this action, we shall direct that thechallenged ballots of John Zaros 3 and WilliamJohnson be opened and counted, and if thesecondrevised tally of ballots discloses that the challenge tothe ballot of Motice Smith is still determinative, wealso shall direct that a hearing be held to resolve allissues in connectionwith this challenged ballot.DIRECTIONIt is hereby directed that the Regional Director forRegion 9, shall, pursuant to the Board's Rules andRegulations, within 10 days from the date of thisSupplementalDecision and Direction, open andcount the challenged ballots of John Zaros andWilliam Johnson and, thereafter, prepare and causeto be served on the parties a second revised tally ofballots, including therein the count of said ballots,upon the basis of which he shall, if possible, issue the1The election was conducted pursuant to a Decision and Direction ofElection, issued on June 21,1974, by the Board See 211 NLRB 824. Thetally showed I I votes for the Petitioner and 8 votes for the Intervenor, Ideaand Development Council. There were six challenged ballots, sufficient innumber to affect the results of the election On October 1, 1974, pursuant toagreement of the parties, a revised tally of ballots issued showing that thePetitioner's vote total unchanged at 11 votes,but that there were 10 votesfor the,Intervenor.The remaining three challenged ballots were sufficient innumber to affect the results of the election.2In the absence of exceptions,we adopt,pro forma,theRegionalDirector'srecommendation that the challenge to the ballot of WilliamJohnson be overruled and that his ballot be opened and counted and that inthe event that the ballot of Motice Smith is determinative, then a hearing isto be held on this issue.3Contrary to our dissenting colleague, we believe that the RegionalDirector,in determining that John Zaros was an eligible voter,properlyrelied upon an informal settlement agreement executed by the parties andapproved by the Regional Director prior to the time of the election. Underthe terms of the settlement agreement, the Employer was required to anddid make an unconditional offer of immediate reinstatement to Zaros and,appropriate certification. If, however, -the secondrevised tally of ballots should show that the ballot ofMotice Smith is still determinative, the followingshall apply:IT IS FURTHER DIRECTED that the Regional Directorshall schedule a hearing,as soon aspracticable, andin accordance with the Board'sRules andRegula-tions, as amended, before a duly designated HearingOfficer for the purpose of resolving all issues raisedin respect to the challenged ballot of Motice Smith.The said Hearing Officer shall prepare and cause tobe served on the parties a report containing resolu-tions of the credibility of witnesses, findings, conclu-sions,and recommendations concerningthese issues.Within 10 days from theissuanceof such report, anyparty may file with the Board in Washington, D.C.,eight copies of exceptions thereto. Immediately uponthe filing of such exceptions, the party filing the sameshall serve a copy thereof on the other parties, andshall file a copy with the Regional Director.MEMBERKENNEDY,dissenting in part:Idissentfrom that portion of the SupplementalDecision and Direction which instructs the RegionalDirector to open and count the ballot of John Zaros.The basis for overruling the challenge to Zaros'ballotisaninformalsettlementagreement aboutwhich there is a disagreement between the RegionalDirector and the Employer. The Employer contendsthat it was agreed and understood by Zaros, theBoard agent representing the Regional Director, andthe Employer that Zaros would not and could not bereinstated if Zaros failed to obtain a valid Ohiodriver's license.The Employer further contends thatthere was substantial doubt at the time the settlementagreementwas signed as to whether Zaros couldobtain a validlicense.Thereafter, the Employeroffered reinstatement 'to Zaros, but he did not returnto work for the Employer by July 31, 1974, the dateof the election herein. Indeed, as of the date of theas the Regional Director found,that offer was acceptedby Zaros.Zaros wasnever actually returned to his job,however, because the Employer claimedthat Zaros'reinstatement was conditioned upon his being able to obtain avalidOhio driver's license and Zaros was apparently unable to satisfy thisconditionIn our opinion,the settlement agreement is clear and unambiguous on itsface in its requirement that the Employer offer immediate and uncondition-al reinstatement to Zaros. To give effect to the Employer's understanding ofan oral agreement reached by the parties,,we would be required to acceptparol evidence for the purpose of varying the terms of the writtenagreement.Such a policy must be rejected,not only because it is at oddswith the basic principles of contract law, but because it would causeadministrative havoc in the processing of cases by thisAgency.Finally, unlike our dissenting colleague, we see nothing unwarranted orunusual in the fact that the Regional Director may considerit necessary tovacate the settlement agreement.If,as is indicated here, the Employerpersists in refusing to comply with the settlement agreement it voluntarilyentered into,the only appropriate course of action open to the RegionalDirector would be to set aside the settlement agreement and reinstate thecomplaint.218 NLRB No. 31 LANE AVIATIONRegional Director's Report, Zaros had not returnedto work for the Employer.We are administratively advised that as soon as theBoard issues its Supplemental Decision and Direc-tion herein the Regional Director intends to with-draw his approval of the informal settlement agree-ment and issue a complaint alleging that thedischarge of Zaros on April 16, -1974, violatedSection 8(a)(1) and(3) of the Act.Icannot agree with the Regional Director'sconclusionthat Zaros' eligibility is analogous to thatof an employee on leave of absence. In my view,CORPORATION591Zaros' status is similar to that of any other allegeddiscriminatee, under our Act, and his eligibility tovote is contingent upon the Board's disposition of the8(a)(1) and (3) complaint to be issued with respect toZaros. If that complaint is sustained by the Board,then Zaros is an eligible voter. If that complaint isdismissed as to Zaros, he is not eligible to vote.In my view, it is improper to rule that Zaros' ballotshould be counted on the basis of a settlementagreement which we know the Regional Directorintends to void by his withdrawal of his approval.